UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 Commission File No. 1-8726 RPC, INC. Delaware (State of Incorporation) 58-1550825 (I.R.S. Employer Identification No.) 2, SUITE 520 ATLANTA, GEORGIA 30329 (404) 321-2140 Securities registered pursuant to Section 12(b) of the Act: Title of each class COMMON STOCK, $0.10 PAR VALUE Name of each exchange on which registered NEW YORK STOCK EXCHANGE Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.x Yeso No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The aggregate market value of RPC, Inc. Common Stock held by non-affiliates on June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was $729,064,469 based on the closing price on the New York Stock Exchange on June 30, 2012 of $11.89 per share. RPC, Inc. had 220,641,730 shares of Common Stock outstanding as of February 15, 2013. Documents Incorporated by Reference Portions of the Proxy Statement for the 2013 Annual Meeting of Stockholders of RPC, Inc. are incorporated by reference into Part III, Items 10 through 14 of this report. 1 PART I Throughout this report, we refer to RPC, Inc., together with its subsidiaries, as “we,” “us,” “RPC” or “the Company.” Forward-Looking Statements Certain statements made in this report that are not historical facts are “forward-looking statements” under the Private Securities Litigation Reform Act of 1995. Such forward-looking statements may include, without limitation, statements that relate to our business strategy, plans and objectives, and our beliefs and expectations regarding future demand for our products and services and other events and conditions that may influence the oilfield services market and our performance in the future.Forward-looking statements made elsewhere in this report include without limitation statements regarding our belief that sources of supply for various of our raw materials are adequate; our belief that the long-term prospects for our business are favorable due to the continued demand for hydrocarbons; our beliefs regarding natural gas prices, production levels and drilling activities; our belief that we will not enter into many additional contractual agreements to provide services to support drilling and completion programs during 2013; our belief that oil-directed drilling will continue to represent the majority of the total drilling rig count in the immediate future; our expectation to continue to focus on the development of international business opportunities in current and other international markets; our ability to obtain other customers in the event of a loss of our largest customers; the adequacy of our insurance coverage; the impact of lawsuits, legal proceedings and claims on our business and financial condition; our expectation to continue to pay cash dividends to the common stockholders subject to the earnings and financial condition of the Company and other relevant factors; our intention to increase our presence in areas in which drilling activity is directed towards oil; our belief that the U.S. domestic rig count may increase in 2013 but any increases are likely to be modest; our expectation of higher financial returns in domestic markets; our expectation regarding customer activity levels; our beliefs regarding competitive factors; our expectation that our debt covenants will not restrict our planned activities; our expectation that natural gas prices will remain low; our expectations regarding labor costs; our belief that the trend of an increased percentage of oil-directed drilling and a decreased percentage of gas-directed drilling will continue in the near term;our expectation that our consolidated revenues and financial performance will improve in 2013 compared to 2012; our ability to maintain sufficient liquidity and a conservative capital structure; our belief about the amount of the contribution to the defined benefit pension plan in 2013; our ability to fund capital requirements in the future; the estimated amount of our capital expenditures and contractual obligations for future periods; estimates made with respect to our critical accounting policies; and the effect of new accounting standards. The words “may,” “will,” “expect,” “believe,” “anticipate,” “project,” “estimate,” and similar expressions generally identify forward-looking statements. Such statements are based on certain assumptions and analyses made by our management in light of its experience and its perception of historical trends, current conditions, expected future developments and other factors it believes to be appropriate. We caution you that such statements are only predictions and not guarantees of future performance and that actual results, developments and business decisions may differ from those envisioned by the forward-looking statements.See “Risk Factors” contained in Item 1A. for a discussion of factors that may cause actual results to differ from our projections. Item 1. Business Organization and Overview RPC is a Delaware corporation originally organized in 1984 as a holding company for several oilfield services companies and is headquartered in Atlanta, Georgia. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oil and gas companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the southwest, mid-continent, Gulf of Mexico, Rocky Mountain and Appalachian regions, and in selected international markets.The services and equipment provided include, among others, (1) pressure pumping services, (2) downhole tool services (3) coiled tubing services, (4) snubbing services (also referred to as hydraulic workover services), (5) nitrogen services, (6) the rental of drill pipe and other specialized oilfield equipment, and (7) well control. RPC acts as a holding company for its operating units, Cudd Energy Services, Patterson Rental and Fishing Tools, Bronco Oilfield Services, Thru Tubing Solutions, Well Control School, and others.As of December 31, 2012, RPC had approximately 3,600 employees. Business Segments RPC’s service lines have been aggregated into two reportable oil and gas services business segments, Technical Services and Support Services, because of the similarities between the financial performance and approach to managing the service lines within each of the segments, as well as the economic and business conditions impacting their business activity levels. 2 During 2012, approximately one percent of RPC’s consolidated revenues were generated from offshore operations in the U.S. Gulf of Mexico.In addition, approximately one percent of RPC’s consolidated revenues were generated from offshore operations in the offshore territory of New Zealand.We also estimate that 57 percent of our 2012 revenues were related to drilling and production activities for oil, and 43 percent were related to drilling and production activities for natural gas. Technical Services include RPC’s oil and gas service lines that utilize people and equipment to perform value-added completion, production and maintenance services directly to a customer’s well. The demand for these services is generally influenced by customers’ decisions to invest capital toward initiating production in a new oil or natural gas well, improving production flows in an existing formation, or to address well control issues. This business segment consists primarily of pressure pumping, downhole tools, coiled tubing, snubbing, nitrogen, well control, wireline and fishing. The principal markets for this business segment include the United States, including the southwest, mid-continent, Gulf of Mexico, Rocky Mountain and Appalachian regions, and in selected international markets.Customers include major multi-national and independent oil and gas producers, and selected nationally owned oil companies. Support Services include RPC’s oil and gas service lines that primarily provide equipment for customer use or services to assist customer operations. The equipment and services include drill pipe and related tools, pipe handling, pipe inspection and storage services, and oilfield training services. The demand for these services tends to be influenced primarily by customer drilling-related activity levels. The principal markets for this segment include the United States, including the Gulf of Mexico, mid-continent, Rocky Mountain and Appalachian regions and project work in selected international locations in the last three years including primarily Canada, Latin America and the Middle East. Customers primarily include domestic operations of major multi-national and independent oil and gas producers, and selected nationally owned oil companies. Technical Services The following is a description of the primary service lines conducted within the Technical Services business segment: Pressure Pumping. Pressure pumping services, which accounted for approximately 53 percent of 2012 revenues, 55 percent of 2011 revenues and 48 percent of 2010 revenues are provided to customers throughout Texas, and the Appalachian andmid-continent and Rocky Mountain regions of the United States.We primarily provide these services to customers in order to enhance the initial production of hydrocarbons in formations that have low permeability.Pressure pumping services involve using complex, truck or skid-mounted equipment designed and constructed for each specific pumping service offered. The mobility of this equipment permits pressure pumping services to be performed in varying geographic areas. Principal materials utilized in the pressure pumping business include fracturing proppants, acid and bulk chemical additives. Generally, these items are available from several suppliers, and the Company utilizes more than one supplier for each item. Pressure pumping services offered include: Fracturing — Fracturing services are performed to stimulate production of oil and natural gas by increasing the permeability of a formation.Fracturing is particularly important in shale formations, which have low permeability, and unconventional completion, because the formation containing hydrocarbons is not concentrated in one area and requires multiple fracturing operations.The fracturing process consists of pumping fluid gel and sometimes nitrogen into a cased well at sufficient pressure to fracture the formation at desired locations and depths. Sand, bauxite or synthetic proppant, which is often suspended in gel, is pumped into the fracture. When the pressure is released at the surface, the fluid gel returns to the well surface, but the proppant remains in the fracture, thus keeping it open so that oil and natural gas can flow through the fracture into the production tubing and ultimately the well surface. In some cases, fracturing is performed in formations with a high amount of carbonate rock by an acid solution pumped under pressure without a proppant or with small amounts of proppant. Acidizing — Acidizing services are also performed to stimulate production of oil and natural gas, but they are used in wells that have undergone formation damage due to the buildup of various materials that block the formation. Acidizing entails pumping large volumes of specially formulated acids into reservoirs to dissolve barriers and enlarge crevices in the formation, thereby eliminating obstacles to the flow of oil and natural gas. Acidizing services can also enhance production in limestone formations. Downhole Tools. Thru Tubing Solutions (“TTS”) accounted for approximately 14 percent of 2012 revenues and12 percent of 2011 and 2010revenues.TTS provides services and proprietary downhole motors, fishing tools and other specialized downhole tools and processes to operators and service companies in drilling and production operations, including casing perforation at the completion stage of an oil or gas well.The services that TTS provides are especially suited for unconventional drilling and completion activities.TTS’ experience providing reliable tool services allows it to work in a pressurized environment with virtually any coiled tubing unit or snubbing unit. 3 Coiled Tubing. Coiled tubing services, which accounted for approximately 11 percent of 2012 and2011 revenues, and 10 percent of 2010 revenues, involve the injection of coiled tubing into wells to perform various applications and functions for use principally in well-servicing operations and more recently to facilitate completion of horizontal wells. Coiled tubing is a flexible steel pipe with a diameter of less than four inches manufactured in continuous lengths of thousands of feet and wound or coiled around a large reel. It can be inserted through existing production tubing and used to perform workovers without using a larger, more costly workover rig. Principal advantages of employing coiled tubing in a workover operation include: (i) not having to “shut-in” the well during such operations, (ii) the ability to reel continuous coiled tubing in and out of a well significantly faster than conventional pipe, (iii) the ability to direct fluids into a wellbore with more precision, and (iv) enhanced access to remote or offshore fields due to the smaller size and mobility of a coiled tubing unit compared to a workover rig.Increasingly, coiled tubing units are also used to support completion activities in directional and horizontal wells.Such completion activities usually require multiple entrances in a wellbore in order to complete multiple fractures in a pressure pumping operation.A coiled tubing unit can accomplish this type of operation because its flexibility allows it to be steered in a direction other than vertical, which is necessary in this type of wellbore.At the same time, the strength of the coiled tubing string allows various types of tools or motors to be conveyed into the well effectively.The uses for coiled tubing in directional and horizontal wells have been enhanced by improved fabrication techniques and higher-diameter coiled tubing which allows coiled tubing units to be used effectively over greater distances, thus allowing them to function in more of the completion activities currently taking place in the U.S. domestic market. There are several manufacturers of flexible steel pipe used in coiled tubing services, and the Company believes that its sources of supply are adequate. Snubbing. Snubbing (also referred to as hydraulic workover services), which accounted for approximately four percent of 2012 and 2011 revenues, and five percent of 2010 revenues, involves using a hydraulic workover rig that permits an operator to repair damaged casing, production tubing and downhole production equipment in a high-pressure environment. A snubbing unit makes it possible to remove and replace downhole equipment while maintaining pressure on the well. Customers benefit because these operations can be performed without removing the pressure from the well, which stops production and can damage the formation, and because a snubbing rig can perform many applications at a lower cost than other alternatives. Because this service involves a very hazardous process that entails high risk, the snubbing segment of the oil and gas services industry is limited to a relative few operators who have the experience and knowledge required to perform such services safely and efficiently. Increasingly, snubbing units are used for unconventional completions at the outer reaches of long wellbores which cannot be serviced by coiled tubing because coiled tubing has a more limited range than drill pipe conveyed by a snubbing unit. Nitrogen. Nitrogen accounted for approximately four percent of 2012 and 2011 revenues, and five percent of 2010 revenues.There are a number of uses for nitrogen, an inert, non-combustible element, in providing services to oilfield customers and industrial users outside of the oilfield. For our oilfield customers, nitrogen can be used to clean drilling and production pipe and displace fluids in various drilling applications.Increasingly, it is used as a displacement medium to increase production in older wells in which production has depleted. It also can be used to create a fire-retardant environment in hazardous blowout situations and as a fracturing medium for our fracturing service line. In addition, nitrogen can be complementary to our snubbing and coiled tubing service lines, because it is a non-corrosive medium and is frequently injected into a well using coiled tubing. Nitrogen is complementary to our pressure pumping service line as well, because foam-based nitrogen stimulation is appropriate in certain sensitive formations in which the fluids used in fracturing or acidizing would damage a customer’s well. For non-oilfield industrial users, nitrogen can be used to purge pipelines and create a non-combustible environment. RPC stores and transports nitrogen and has a number of pumping unit configurations that inject nitrogen in its various applications. Some of these pumping units are set up for use on offshore platforms or inland waters. RPC purchases its nitrogen in liquid form from several suppliers and believes that these sources of supply are adequate. Well Control. Cudd Energy Services specializes in responding to and controlling oil and gas well emergencies, including blowouts and well fires, domestically and internationally. In connection with these services, Cudd Energy Services, along with Patterson Services, has the capacity to supply the equipment, expertise and personnel necessary to restore affected oil and gas wells to production. During the past several years, the Company has responded to well control situations in several international locations including Algeria, Argentina, Australia, Bolivia, Canada, Colombia, Egypt, Kuwait, Libya, Mexico, Qatar, Taiwan, Trinidad, Turkmenistan, Tanzania, Abu Dhabi and Venezuela. The Company’s professional firefighting staff has many years of aggregate industry experience in responding to well fires and blowouts. This team of experts responds to well control situations where hydrocarbons are escaping from a well bore, regardless of whether a fire has occurred. In the most critical situations, there are explosive fires, the destruction of drilling and production facilities, substantial environmental damage and the loss of hundreds of thousands of dollars per day in well operators’ production revenue. Since these events ordinarily arise from equipment failures or human error, it is impossible to predict accurately the timing or scope of this work. Additionally, less critical events frequently occur in connection with the drilling of new wells in high-pressure reservoirs. In these situations, the Company is called upon to supervise and assist in the well control effort so that drilling operations can resume as promptly as safety permits. 4 Wireline Services. Wireline is classified into two types of services: slick or braided line and electric line.In both, a spooled wire is unwound and lowered into a well, conveying various types of tools or equipment.Slick or braided line services use a non-conductive line primarily for jarring objects into or out of a well, as in fishing or plug-setting operations.Electric line services lower an electrical conductor line into a well allowing the use of electrically-operated tools such as perforators, bridge plugs and logging tools.Wireline services can be an integral part of the plug and abandonment process, near the end of the life cycle of a well. Fishing. Fishing involves the use of specialized tools and procedures to retrieve lost equipment from a well drilling operation and producing wells. It is a service required by oil and gas operators who have lost equipment in a well. Oil and natural gas production from an affected well typically declines until the lost equipment can be retrieved. In some cases, the Company creates customized tools to perform a fishing operation. The customized tools are maintained by the Company after the particular fishing job for future use if a similar need arises. Support Services The following is a description of the primary service lines conducted within the Support Services business segment: Rental Tools. Rental tools accounted for approximately five percent of 2012 revenues, six percent of 2011 revenues and eight percent of 2010 revenues.The Company rents specialized equipment for use with onshore and offshore oil and gas well drilling, completion and workover activities. The drilling and subsequent operation of oil and gas wells generally require a variety of equipment. The equipment needed is in large part determined by the geological features of the production zone and the size of the well itself. As a result, operators and drilling contractors often find it more economical to supplement their tool and tubular inventories with rental items instead of owning a complete inventory. The Company’s facilities are strategically located to serve the major staging points for oil and gas activities in the Gulf of Mexico, mid-continent region, Appalachian region and the Rocky Mountains. Patterson Rental Tools offers a broad range of rental tools including: Blowout Preventors Diverters High Pressure Manifolds and Valves Drill Pipe Hevi-wate Drill Pipe Drill Collars Tubing Handling Tools Production Related Rental Tools Coflexip Hoses Pumps Wear KnotTM Drill Pipe Oilfield Pipe Inspection Services, Pipe Management and Pipe Storage.Pipe inspection services include Full Body Electromagnetic and Phased Array Ultrasonic inspection of pipe used in oil and gas wells. These services are provided at both the Company’s inspection facilities and at independent tubular mills in accordance with negotiated sales and/or service contracts. Our customers are major oil companies and steel mills, for which we provide in-house inspection services, inventory management and process control of tubing, casing and drill pipe.Our locations in Channelview, Texas and Morgan City, Louisiana are equipped with large capacity cranes, specially designed forklifts and a computerized inventory system to serve a variety of storage and handling services for both oilfield and non-oilfield customers. Well Control School. Well Control School provides industry and government accredited training for the oil and gas industry both in the United States and in limited international locations. Well Control School provides training in various formats including conventional classroom training, interactive computer training including training delivered over the internet, and mobile simulator training. Energy Personnel International. Energy Personnel International provides drilling and production engineers, well site supervisors, project management specialists, and workover and completion specialists on a consulting basis to the oil and gas industry to meet customers’ needs for staff engineering and well site management. Refer to Note 12 in the Notes to the Consolidated Financial Statements for additional financial information on our business segments. Industry United States. RPC provides its services to its domestic customers through a network of facilities strategically located to serve oil and gas drilling andproduction activities of its customers in the Gulf of Mexico, the mid-continent, the southwest, the Rocky Mountains and the Appalachian regions. Demand for RPC’s services in the U.S. tends to be extremely volatile and fluctuates with current and projected price levels of oil and natural gas and activity levels in the oil and gas industry. Customer activity levels are influenced by their decisions about capital investment toward the development and production of oil and gas reserves. 5 Due to aging oilfields and lower-cost sources of oil internationally, the drilling rig count in the U.S. has declined by approximately 61 percent from its peak in 1981.However, due to recently enhanced technology, more wells are being drilled, and these wells are increasingly productive.For these reasons, the domestic production of natural gas has risen to record levels, and the domestic production of crude oil isat the highest level since 1993.Oil and gas industry activity levels have historically been volatile, experiencing multiple cycles, including down cycle troughs in 1986, 1992, 1999 (with April 1999 recording the lowest U.S. drilling rig count in the industry’s history), 2002 and again in 2009. The rig count during the peak of the most recent cycle occurred at the end of the third quarter of 2008, and began to decline sharply during the fourth quarter of 2008.U.S. domestic drilling activity declined by 57 percent from the third quarter of 2008 to the second quarter of 2009, which was the steepest annualized decline rate in the industry’s history. Between the second quarter of 2009 and the fourth quarter of 2011, U.S. domestic drilling activity increased by 129 percent before declining gradually throughout the remainder of 2011 and 2012.At the end of 2012, the U.S. domestic rig count was approximately 100 percent higher than the cyclical trough recorded during the second quarter of 2009. The fluctuations in domestic drilling activity since 2008 are consistent with the changes in the prices of oil and natural gas, the overall economic recovery following the recession in 2008 and 2009, and the financial returns from drilling in unconventional shale plays during the past several years.During 2012 the average price of natural gas decreased by approximately 31 percent and the price of benchmark natural gas liquids decreased by approximately 31 percent compared to prior year.The average price of oil decreased by less than one percent during 2012 compared to 2011.The current high price of oil has increased the attractiveness of drilling for oil and petroleum liquids in several unconventional basins in the U.S. domestic market, whilerecent prices of natural gas have resulted in declining activities in natural gas directed basins.During 2012, oil-directed drilling activity increased, almost completely offsetting the decrease in natural gas-directed drilling that occurred during the year.The price of natural gas liquids has become an increasingly important determinant of our customers’ activity levels, since it is produced in many of the shale resource plays which also produce oil, and production of various natural gas liquids has increased to a level comparable to that of natural gas.The price of benchmark natural gas liquids peaked during the third quarter of 2008, and declined by approximately 69 percent during the third and fourth quarters of 2008.Thereafter, the price of benchmark natural gas liquids climbed steadily until the third quarter of 2011, but declined by 45 percent by the end of 2012.Although the price of natural gas remains low and natural gas-directed drilling activity has declined to its lowest level in almost 14 years, we continue to believe in the long-term growth opportunities for our business due to the continued high demand for hydrocarbons. Futhermore, we note that the techniques used to extract oil and natural gas in the U.S. domestic market increasingly require the types of services that RPC provides to its customers. From 2001 to 2009, gas drilling rigs represented over 80 percent of the drilling rig count.In 2010, the percentage of drilling rigs drilling for natural gas began to decline, and by the end of 2012 representedonly approximately 24 percent of total drilling activity.Although the demand for natural gas has remained stable, the price of natural gas has remained low in recent years due to increased domestic reserves and productivity of new wells.The price of natural gas has risen slightlyearly in2013, but remains too low to attract renewed natural gas drilling in unconventional shale plays.In spite of declining drilling activity, U.S. natural gas production reached a record level early in 2013, so we expect that natural gas prices will remain low until supply and demand fundamentals align.In contrast, the price of oil remains high, and producers are exploiting resource plays that are economical at current high oil prices.The long-term demand outlook for natural gas is still favorable because, unlike oil, foreign imports of natural gas do not compete with domestic production to a meaningful degree. This lack of foreign competition tends to keep prices high enough to ensure that domestic drilling and production will continue at certain minimum levels.Because of these factors, we anticipate that oil-directed drilling will continue to represent the majority of the total drilling rig count for the immediate future. There are certain types of wells being drilled in the U.S. domestic market for which there is a higher demand for RPC’s services.Known as either directional or horizontal wells, these wells are more difficult and costly to complete. They have become an increasingly large percentage of the U.S. domestic market, and since the third quarter of 2008, have consistently comprised the majority of U.S. domestic drilling.Because they are drilled through a typically narrow and relatively impermeable formation such as shale, they require additional stimulation when they are completed. Also, many of these formations require high pumping rates of stimulation fluids under high pressures, which in turn requires a great deal of pressure pumping horsepower to complete the well.Furthermore, since they are not drilled in a straight vertical direction from the Earth’s surface, they require tools and drilling mechanisms that are flexible, rather than rigid, and can be steered once they are downhole.Specifically, these types of wells require RPC’s pressure pumping and coiled tubing services, as well as our downhole tools and services. 6 International. RPC has historically operated in several countries outside of the United States, although international revenues have never accounted for more than 10 percent of total revenues.RPC’s equipment investments over the last several years have emphasized domestic rather than international expansion because of higher expected financial returns.International revenues for 2012 increased compared to 2011 due to higher customer activity levels in Canada, China, Mexico and New Zealand, and in the aggregate accounted for approximately four percent of consolidated RPC revenues.International revenues in 2012 compared to 2011 decreased in Australia, Gabon and Saudi Arabia.During 2012, RPC provided snubbing, well control and oilfield training services in several countries including China, Gabon and New Zealand.We also provided downhole motors and tools in Canada, Mexico, Chinaand Tunisia.We continue to focus on the selective development of international opportunities in these and other markets, although we believe that it will continue to be less than 10 percent of total revenues in 2013. RPC provides services to its international customers through branch locations or wholly owned foreign subsidiaries. The international market is prone to political uncertainties, including the risk of civil unrest and conflicts.However, due to the significant investment requirement and complexity of international projects, customers’ drilling decisions relating to such projects tend to be evaluated and monitored with a longer-term perspective with regard to oil and natural gas pricing, and therefore have the potential to be more stable than most U.S. domestic operations.Additionally, the international market is dominated by major oil companies and national oil companies which tend to have different objectives and more operating stability than the typical independent oil and gas producer in the U.S.Predicting the timing and duration of contract work is not possible.Refer to Note 12 in the Notes to Consolidated Financial Statements for further information on our international operations. Growth Strategies RPC’s primary objective is to generate excellent long-term returns on investment through the effective and conservative management of its invested capital to generate strong cash flow.This objective continues to be pursued through strategic investments and opportunities designed to enhance the long-term value of RPC while improving market share, product offerings and the profitability of existing businesses.Growth strategies are focused on selected customers and markets in which we believe there exist opportunities for higher growth, customer and market penetration, or enhanced returns achieved through consolidations or through providing proprietary value-added products and services.RPC intends to focus on specific market segments in which it believes that it has a competitive advantage and on potential large customers who have a long-term need for our services in markets in which we operate. RPC seeks to expand its service capabilities through a combination of internal growth, acquisitions, joint ventures and strategic alliances.Because of the fragmented nature of the oil and gas services industry, RPC believes a number of acquisition opportunities exist.However, the favorable long-term outlook for our industry and the strong historical profitability of many potential acquisitions has encouraged potential sellers of businesses to expect high prices for their businesses.Due to these high valuations and the potential difficulty of integrating acquired businesses into our existing operations, we believe we generate better returns on investments growing organically in service lines and geographic locations in which we have experience and presence.We will continue to be selective in pursuing growth through acquisitions of existing businesses. RPC has a revolving credit facility to fund the purchase of revenue-producing equipment and other working capital requirements.At December 31, 2012, this facility had a remaining term of almost three years.We have pursued this capital source because of the high returns on investment that have been generated by many of our service lines during the previous several years, and because of the low cost and ready availability of debt capital. During 2011 and the first two quarters of 2012, we purchased additional revenue-producing equipment to support high industry activity levels.Our scheduled purchases of equipment declined during the third and fourth quarters of 2012 as industry activity levels declined, pricing for our services became increasingly competitive, and the anticipated near-term financial returns of a larger fleet of revenue-producing equipment also declined.The outstanding balance on our credit facility at the end of 2012 was lower than at the end of the prior year due to a reduction in capital expendituresand working capital, and our level of debt continues to be conservative compared to a number of our peers. Customers Demand for RPC’s services and products depends primarily upon the number of oil and natural gas wells being drilled, the depth and drilling conditions of such wells, the number of well completions and the level of production enhancement activity worldwide. RPC’s principal customers consist of major and independent oil and natural gas producing companies.During 2012, RPC provided oilfield services to several hundred customers, none of which accounted for more than 10 percent of revenues. Sales are generated by RPC’s sales force and through referrals from existing customers.Over the past three years we have entered into several agreements, with terms beyond one year, to provide services to certain domestic customers.We monitor closely the financial condition of these customers, their capital expenditure plans, and other indications of their drilling and completion activities.Due to the short lead time between ordering services or equipment and providing services or delivering equipment, there is no significant sales backlog in most of our service lines. 7 Competition RPC operates in highly competitive areas of the oilfield services industry.Our products and services are sold in highly competitive markets, and the revenues and earnings generated are affected by changes in prices for our services, fluctuations in the level of customer activity in major markets, general economic conditions and governmental regulation.RPC competes with many large and small oilfield industry competitors, including the largest integrated oilfield services companies.Strong oilfield activity during the past several years and the availability of capital have encouraged several new, smaller companies to seek debt and equity capital and accelerate their growth rates.The presence of these new competitors has increased competitive pricing pressures as domestic oilfield activity has moderated during the third and fourth quarters of 2012.RPC believes that the principal competitive factors in the market areas that it serves are product availability and quality of our equipment and raw materials used to provide our services, service quality, reputation for safety and technical proficiency, and price. The oil and gas services industry includes a small number of dominant global competitors including, among others, Halliburton Energy Services Group, a division of Halliburton Company, Baker Hughes and Schlumberger Ltd., and a significant number of locally oriented businesses. Facilities/Equipment RPC’s equipment consists primarily of oil and gas services equipment used either in servicing customer wells or provided on a rental basis for customer use. Substantially all of this equipment is Company owned.RPC purchases oilfield service equipment from a limited number of manufacturers.These manufacturers of our oilfield service equipment may not be able to meet our requests for timely delivery during periods of high demand which may result in delayed deliveries of equipment and higher prices for equipment. RPC both owns and leases regional and district facilities from which its oilfield services are provided to land-based and offshore customers. RPC’s principal executive offices in Atlanta, Georgia are leased. The Company has two primary administrative buildings, one it leases in The Woodlands, Texas that includes the Company’s operations, engineering, sales and marketing headquarters, and one it owns in Houma, Louisiana that includes certain administrative functions. RPC believes that its facilities are adequate for its current operations.For additional information with respect to RPC’s lease commitments, see Note 9 of the Notes to Consolidated Financial Statements. Governmental Regulation RPC’s business is affected by state, federal and foreign laws and other regulations relating to the oil and gas industry, as well as laws and regulations relating to worker safety and environmental protection. RPC cannot predict the level of enforcement of existing laws and regulations or how such laws and regulations may be interpreted by enforcement agencies or court rulings, whether additional laws and regulations will be adopted, or the effect such changes may have on it, its businesses or financial condition. In addition, our customers are affected by laws and regulations relating to the exploration for and production of natural resources such as oil and natural gas. These regulations are subject to change, and new regulations may curtail or eliminate our customers’ activities in certain areas where we currently operate. We cannot determine the extent to which new legislation may impact our customers’ activity levels, and ultimately, the demand for our services. Intellectual Property RPC uses several patented items in its operations, which management believes are important but are not indispensable to RPC’s success. Although RPC anticipates seeking patent protection when possible, it relies to a greater extent on the technical expertise and know-how of its personnel to maintain its competitive position. Availability of Filings RPC makes available, free of charge, on its website, www.rpc.net, its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports on the same day as they are filed with the Securities and Exchange Commission. Item 1A. Risk Factors Demand for our products and services is affected by the volatility of oil and natural gas prices. Oil and natural gas prices affect demand throughout the oil and gas industry, including the demand for our products and services. Our business depends in large part on the conditions of the oil and gas industry, and specifically on the capital investments of our customers related to the exploration and production of oil and natural gas. When these capital investments decline, our customers’ demand for our services declines. 8 Although the production sector of the oil and gas industry is less immediately affected by changing prices, and, as a result, less volatile than the exploration sector, producers react to declining oil and gas prices by curtailing capital spending, which would adversely affect our business. A prolonged low level of customer activity in the oil and gas industry will adversely affect the demand for our products and services and our financial condition and results of operations. We may be unable to compete in the highly competitive oil and gas industry in the future. We operate in highly competitive areas of the oilfield services industry. The products and services in our industry segments are sold in highly competitive markets, and our revenues and earnings have in the past been affected by changes in competitive prices, fluctuations in the level of activity in major markets and general economic conditions. We compete with the oil and gas industry’s many large and small industry competitors, including the largest integrated oilfield service providers. We believe that the principal competitive factors in the market areas that we serve are product and service quality and availability, reputation for safety, technical proficiency and price. Although we believe that our reputation for safety and quality service is good, we cannot assure you that we will be able to maintain our competitive position. We may be unable to identify or complete acquisitions. Acquisitions have been and may continue to be a key element of our business strategy. We cannot assure you that we will be able to identify and acquire acceptable acquisition candidates on terms favorable to us in the future. We may be required to incur substantial indebtedness to finance future acquisitions and also may issue equity securities in connection with such acquisitions. The issuance of additional equity securities could result in significant dilution to our stockholders. We cannot assure you that we will be able to integrate successfully the operations and assets of any acquired business with our own business. Any inability on our part to integrate and manage the growth from acquired businesses could have a material adverse effect on our results of operations and financial condition. Our operations are affected by adverse weather conditions. Our operations are directly affected by the weather conditions in several domestic regions, including the Gulf of Mexico, the Gulf Coast, the mid-continent, the Rocky Mountains and the Appalachian region. Hurricanes and other storms prevalent in the Gulf of Mexico and along the Gulf Coast during certain times of the year may also affect our operations, and severe hurricanes may affect our customers’ activities for a period of several years.While the impact of these storms may increase the need for certain of our services over a longer period of time, such storms can also decrease our customers’ activities immediately after they occur.Such hurricanes may also affect the prices of oil and natural gas by disrupting supplies in the short term, which may increase demand for our services in geographic areas not damaged by the storms.Prolonged rain, snow or ice in many of our locations may temporarily prevent our crews and equipment from reaching customer work sites.Due to seasonal differences in weather patterns, our crews may operate more days in some periods than others. Accordingly, our operating results may vary from quarter to quarter, depending on the impact of these weather conditions. Our ability to attract and retain skilled workers may impact growth potential and profitability. Our ability to be productive and profitable will depend substantially on our ability to attract and retain skilled workers. Our ability to expand our operations is, in part, impacted by our ability to increase our labor force. A significant increase in the wages paid by competing employers could result in a reduction in our skilled labor force, increases in the wage rates paid by us, or both. If either of these events occurred, our capacity and profitability could be diminished, and our growth potential could be impaired. 9 Our concentration of customers in one industry may impact our overall exposure to credit risk. Substantially all of our customers operate in the energy industry. This concentration of customers in one industry may impact our overall exposure to credit risk, either positively or negatively, in that customers may be similarly affected by changes in economic and industry conditions. We perform ongoing credit evaluations of our customers and do not generally require collateral in support of our trade receivables. Reliance upon a large customer may adversely affect our revenues and operating results. At times our business has had a concentration of one or more major customers.Although in 2012 none of our customers exceeded 10 percent of our total revenues, in 2011, one of our customers accounted for approximately 12 percent of our total revenues, while in 2010, one of our customers accounted for approximately 15 percent of our total revenues. In addition, no customer accounted for more thanten percent of accounts receivable as of December 31, 2012, and one customer accounted for approximately 19 percent of accounts receivable as of December 31, 2011.This reliance on a large customer for a significant portion of our total revenues could expose us to the risk that the loss or reduction in revenues from this customer, which could occur unexpectedly, could have a material and disproportionate adverse impact upon our revenues and operating results. Our business has potential liability for litigation, personal injury and property damage claims assessments. RPC’s subsidiaries have a number of agreements of various types in place with our customers.In general, these agreements indemnify RPC and its subsidiaries against damage or liabilities that arise from the actions of our employees or the operation of our equipment.The provisions in these agreements do not make a distinction among the types of services that RPC provides or the location of the work.These agreements also require that RPC maintain a certain level and type of insurance coverage against any claims that are determined to be our responsibility.RPC has insurance coverage in place with several well-capitalized insurance companies for accidental environmental claims. Our operations involve the use of heavy equipment and exposure to inherent risks, including blowouts, explosions and fires. If any of these events were to occur, it could result in liability for personal injury and property damage, pollution or other environmental hazards or loss of production. Litigation may arise from a catastrophic occurrence at a location where our equipment and services are used. This litigation could result in large claims for damages. The frequency and severity of such incidents will affect our operating costs, insurability and relationships with customers, employees and regulators. These occurrences could have a material adverse effect on us. We maintain what we believe is prudent insurance protection. We cannot assure you that we will be able to maintain adequate insurance in the future at rates we consider reasonable or that our insurance coverage will be adequate to cover future claims and assessments that may arise. Our operations may be adversely affected if we are unable to comply with regulations and environmental laws. Our business is significantly affected by stringent environmental laws and other regulations relating to the oil and gas industry and by changes in such laws and the level of enforcement of such laws. We are unable to predict the level of enforcement of existing laws and regulations, how such laws and regulations may be interpreted by enforcement agencies or court rulings, or whether additional laws and regulations will be adopted. The adoption of laws and regulations curtailing exploration and development of oil and gas fields in our areas of operations for economic, environmental or other policy reasons would adversely affect our operations by limiting demand for our services. We also have potential environmental liabilities with respect to our offshore and onshore operations, and could be liable for cleanup costs, or environmental and natural resource damage due to conduct that was lawful at the time it occurred, but is later ruled to be unlawful. We also may be subject to claims for personal injury and property damage due to the generation of hazardous substances in connection with our operations. We believe that our present operations substantially comply with applicable federal and state pollution control and environmental protection laws and regulations. We also believe that compliance with such laws has had no material adverse effect on our operations to date. However, such environmental laws are changed frequently. We are unable to predict whether environmental laws will, in the future, materially adversely affect our operations and financial condition. Penalties for noncompliance with these laws may include cancellation of permits, fines, and other corrective actions, which would negatively affect our future financial results. Compliance with federal and state regulations relating to hydraulic fracturing could increase our operating costs, cause operational delays, and could reduce or eliminate the demand for our pressure pumping services. RPC’s pressure pumping services are the subject of increasing federal, state and local regulatory oversight.This scrutiny is prompted in part by public concern regarding the potential impact on drinking and ground water and other environmental issues arising from the growing use of hydraulic fracturing.Among these regulatory entities is the White House Council on Environmental Quality, which is coordinating a review of hydraulic fracturing practices.In addition, a committee of the United States House of Representatives has investigated hydraulic fracturing practices and publicized information regarding the materials used in hydraulic fracturing.The U.S. Environmental Protection Agency has also undertaken a study of the environmental impact of hydraulic fracturing practices, and is expected to issue its findings by 2014.One of the results of this scrutiny has been to require disclosure of materials used in hydraulic fracturing on certain public lands.We are unable to predict whether this scrutiny and any resulting regulatory change will impact our business through increased operational costs, operational delays, or a reduction in demand for hydraulic fracturing services. 10 Our international operations could have a material adverse effect on our business. Our operations in various countries including, but not limited to, Africa, Canada, China, Eastern Europe, Latin America, the Middle East and New Zealand are subject to risks. These risks include, but are not limited to, political changes, expropriation, currency restrictions and changes in currency exchange rates, taxes, boycotts and other civil disturbances.The occurrence of any one of these events could have a material adverse effect on our operations. Our common stock price has been volatile. Historically, the market price of common stock of companies engaged in the oil and gas services industry has been highly volatile. Likewise, the market price of our common stock has varied significantly in the past. Our management has a substantial ownership interest, and public stockholders may have no effective voice in the management of the Company. The Company has elected the “Controlled Corporation” exemption under Rule 303A of the New York Stock Exchange (“NYSE”) Company Guide. The Company is a “Controlled Corporation” because a group that includes the Company’s Chairman of the Board, R. Randall Rollins and his brother, Gary W. Rollins, who is also a director of the Company, and certain companies under their control, controls in excess of fifty percent of the Company’s voting power. As a “Controlled Corporation,” the Company need not comply with certain NYSE rules including those requiring a majority of independent directors. RPC’s executive officers, directors and their affiliates hold directly or through indirect beneficial ownership, in the aggregate, approximately 72 percent of RPC’s outstanding shares of common stock. As a result, these stockholders effectively control the operations of RPC, including the election of directors and approval of significant corporate transactions such as acquisitions and other matters requiring stockholder approval. This concentration of ownership could also have the effect of delaying or preventing a third party from acquiring control over the Company at a premium. Our management has a substantial ownership interest, and the availability of the Company’s common stock to the investing public may be limited. The availability of RPC’s common stock to the investing public may be limited to those shares not held by the executive officers, directors and their affiliates, which could negatively impact RPC’s stock trading prices and affect the ability of minority stockholders to sell their shares. Future sales by executive officers, directors and their affiliates of all or a portion of their shares could also negatively affect the trading price of our common stock. Provisions in RPC’s Certificate of Incorporation and Bylaws may inhibit a takeover of RPC. RPC’s certificate of incorporation, bylaws and other documents contain provisions including advance notice requirements for stockholder proposals and staggered terms for the Board of Directors.These provisions may make a tender offer, change in control or takeover attempt that is opposed by RPC’s Board of Directors more difficult or expensive. Some of our equipment and several types of materials used in providing our services are available from a limited number of suppliers. We purchase equipment provided by a limited number of manufacturers who specialize in oilfield service equipment.During periods of high demand, these manufacturers may not be able to meet our requests for timely delivery, resulting in delayed deliveries of equipment and higher prices for equipment.There are a limited number of suppliers for certain materials used in pressure pumping services, our largest service line.While these materials are generally available, supply disruptions can occur due to factors beyond our control.Such disruptions, delayed deliveries, and higher prices can limit our ability to provide services, or increase the costs of providing services, thus reducing our revenues and profits. We have used outside financing to accomplish our growth strategy, and outside financing may become unavailable or may be unfavorable to us. Our business requires a great deal of capital in order to maintain our equipment and increase our fleet of equipment to expand our operations, and we have access to our $350 million credit facility to fund our necessary working capital and equipment requirements. Most of our existing credit facility bears interest at a floating rate, which exposes us to market risks as interest rates rise.If our existing capital resources become unavailable, inadequate or unfavorable for purposes of funding our capital requirements, we would need to raise additional funds through alternative debt or equity financings to maintain our equipment and continue our growth.Such additional financing sources may not be available when we need them, or may not be available on favorable terms.If we fund our growth through the issuance of public equity, the holdings of stockholders will be diluted.If capital generated either by cash provided by operating activities or outside financing is not available or sufficient for our needs, we may be unable to maintain our equipment, expand our fleet of equipment, or take advantage of other potentially profitable business opportunities, which could reduce our future revenues and profits. 11 Item 1B. Unresolved Staff Comments None. Item 2. Properties RPC owns or leases approximately 100 offices and operating facilities. The Company leases approximately 18,600 square feet of office space in Atlanta, Georgia that serves as its headquarters, a portion of which is allocated and charged to Marine Products Corporation.See “Related Party Transactions” contained in Item 7.The lease agreement on the headquarters is effective through October 2020.RPC believes its current operating facilities are suitable and adequate to meet current and reasonably anticipated future needs.Descriptions of the major facilities used in our operations are as follows: Owned Locations Conway, Arkansas— Operations, maintenance and equipment storage yards Elk City, Oklahoma — Operations, sales and equipment storage yards Houma, Louisiana — Administrative office Houston, Texas — Pipe storage terminal and inspection sheds Kilgore, Texas — Operations, sales and equipment storage yards Lafayette, Louisiana — Operations, sales and equipment storage yards Rock Springs, Wyoming — Operations, sales and equipment storage yards Williston, North Dakota — Operations, sales and equipment storage yards Leased Locations Canton, Pennsylvania — Pumping services facility Hobbs, New Mexico — Pumping services facility The Woodlands, Texas — Operations, sales and administrative office Odessa, Texas — Operations, sales and equipment storage yards Oklahoma City, Oklahoma — Operations, sales and administrative office San Antonio, Texas — Operations, sales and equipment storage yards Seminole, Oklahoma — Pumping services facility Washington, Pennsylvania — Operations, sales and equipment storage yards Item 3. Legal Proceedings RPC is a party to various routine legal proceedings primarily involving commercial claims, workers’ compensation claims and claims for personal injury. RPC insures against these risks to the extent deemed prudent by its management, but no assurance can be given that the nature and amount of such insurance will, in every case, fully indemnify RPC against liabilities arising out of pending and future legal proceedings related to its business activities. While the outcome of these lawsuits, legal proceedings and claims cannot be predicted with certainty, management believes that the outcome of all such proceedings, even if determined adversely, would not have a material adverse effect on RPC’s business or financial condition. Item 4.Mine Safety Disclosures The information required by Section1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act and Item104 of RegulationS-K is included in Exhibit95.1 to this Form10-K. 12 Item 4A. Executive Officers of the Registrant Each of the executive officers of RPC was elected by the Board of Directors to serve until the Board of Directors’ meeting immediately following the next annual meeting of stockholders or until his or her earlier removal by the Board of Directors or his or her resignation. The following table lists the executive officers of RPC and their ages, offices, and terms of office with RPC. Name and Office with Registrant Age Date First Elected to Present Office R. Randall Rollins (1) 81 1/24/84 Chairman of the Board Richard A. Hubbell (2) 68 4/22/03 President and Chief Executive Officer Linda H. Graham (3) 76 1/27/87 Vice President and Secretary Ben M. Palmer (4) 52 7/8/96 Vice President, Chief Financial Officer and Treasurer R. Randall Rollins began working for Rollins, Inc. (consumer services) in 1949. Mr. Rollins has served as Chairman of the Board of RPC since the spin-off of RPC from Rollins, Inc. in 1984.He has served as Chairman of the Board of Marine Products Corporation (boat manufacturing) since it was spun off from RPC in 2001 and Chairman of the Board of Rollins, Inc. since October 1991. He is also a director of Dover Downs Gaming and Entertainment, Inc. and Dover Motorsports, Inc. Richard A. Hubbell has been the President of RPC since 1987 and Chief Executive Officer since 2003. He has also been the President and Chief Executive Officer of Marine Products Corporation since it was spun off from RPC in February 2001. Mr. Hubbell serves on the Board of Directors for both of these companies. Linda H. Graham has been the Vice President and Secretary of RPC since 1987.She has also been the Vice President and Secretary of Marine Products Corporation since it was spun off from RPC in 2001. Ms. Graham serves on the Board of Directors for both of these companies. Ben M. Palmer has been the Vice President, Chief Financial Officer and Treasurer of RPC since 1996.He has also been the Vice President, Chief Financial Officer and Treasurer of Marine Products Corporation since it was spun off from RPC in 2001. 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities RPC’s common stock is listed for trading on the New York Stock Exchange under the symbol RES.Asof February 15, 2013 there were 220,641,730 shares of common stock outstanding and approximately 8,400 beneficial holders of our common stock.The following table sets forth the high and low prices of RPC’s common stock and dividends paid for each quarter in the years ended December 31, 2012 and 2011: Quarter High Low Dividends High Low Dividends First $ Second Third Fourth On January 22, 2013 RPC’s Board of Directors approved a $0.10 per share cash dividend, payable March 8, 2013 to stockholders of record at the close of business on February 8, 2013.The Company expects to continue to pay cash dividends to the common stockholders, subject to the earnings and financial condition of the Company and other relevant factors. Issuer Purchases of Equity Securities Shares repurchased in the fourth quarter of 2012 are outlined below. Period Total Number of Shares (or Units) Purchased Average Price Paid Per Share (or Unit) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs October 1, 2012 to October 31, 2012 - $ - - November 1, 2012 to November 30, 2012 - December 1, 2012 to December 31, 2012 - Totals $ - Consistsof shares repurchased by the Company in connection with option exercises. The Company’s Board of Directors announced a stock buyback program in March 1998 authorizing the repurchase of 26,578,125 shares in the open market.There were no shares repurchased as part of this program during the fourth quarter of 2012.Currently the program does not have a predetermined expiration date. Performance Graph The following graph shows a five year comparison of the cumulative total stockholder return based on the performance of the stock of the Company, assuming dividend reinvestment, as compared with both a broad equity market index and an industry or peer group index.The indices included in the following graph are the Russell 1000 Index (“Russell 1000”), the Philadelphia Stock Exchange’s Oil Service Index (“OSX”), and a peer group which includes companies that are considered peers of the Company, as discussed below (the “Peer Group”).The Company has voluntarily chosen to provide both an industry and a peer group index. 14 The Company was a component of the Russell 1000 during 2012.The Russell 1000 is a stock index representing large capitalization U.S. stocks with high historical growth in revenues and earnings.The components of the index had a weighted average market capitalization in 2012 of $98.9 billion, and a median market capitalization of $5.6 billion. The Russell 1000 was chosen because it represents companies with comparable market capitalizations to the Company, and because the Company is a component of the index.The performance of the Russell 2000 Index (“Russell 2000”) is also included in the following graph because the Company was previously a component of the Russell 2000 and the performance of the Russell 2000 was formerly included in the following graph.The OSX is a stock index of 15 companies that provide oil drilling and production services, oilfield equipment, support services and geophysical/reservoir services.The Company is not a component of the OSX, but this index was chosen because it represents a large group of companies that provide the same or similar products and services as the Company.The companies included in the Peer Group are Weatherford International, Inc., Basic Energy Services, Inc., Superior Energy Services, Inc., and Halliburton Company.The companies included in the Peer Group have been weighted according to each respective issuer’s stock market capitalization at the beginning of each year. 15 Item 6. Selected Financial Data The following table summarizes certain selected financial data of the Company.The historical information may not be indicative of the Company’s future results of operations.The information set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements and the notes thereto included elsewhere in this document. STATEMENT OF OPERATIONS DATA: Years Ended December 31, (in thousands, except employee and per share amounts) Revenues $ Cost of revenues Selling, general and administrative expenses Depreciation and amortization Loss (gain) on disposition of assets, net ) ) ) Operating profit (loss) ) Interest expense ) Interest income 30 18 46 73 Other income (expense), net ) Income (loss) before income taxes ) Income tax provision (benefit) ) Net income (loss) $ $ $ ) $ Earnings (loss) per share : Basic $ ) $ Diluted $ ) $ Dividends paid per share $ OTHER DATA: Operating margin percent % % % )% % Net cash provided by operating activities $ Net cash used for investing activities ) Net cash (used for) provided by financing activities ) ) ) Depreciation and amortization Capital expenditures $ Employees at end of period BALANCE SHEET DATA AT END OF YEAR: Accounts receivable, net $ Working capital Property, plant and equipment, net Total assets Long-term debt Total stockholders’ equity $ 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview The following discussion should be read in conjunction with “Selected Financial Data,” and the Consolidated Financial Statements included elsewhere in this document. See also “Forward-Looking Statements” on page 2. RPC, Inc. (“RPC”) provides a broad range of specialized oilfield services primarily to independent and major oilfield companies engaged in exploration, production and development of oil and gas properties throughout the United States, including the southwest, mid-continent, Gulf of Mexico, Rocky Mountain and Appalachian regions, and in selected international markets.The Company’s revenues and profits are generated by providing equipment and services to customers who operate oil and gas properties and invest capital to drill new wells and enhance production or perform maintenance on existing wells. Our key business and financial strategies are: - To focus our management resources on and invest our capital in equipment and geographic markets that we believe will earn high returns on capital, and maintain an appropriate capital structure. - To maintain a flexible cost structure that can respond quickly to volatile industry conditions and business activity levels. - To maintain an efficient, low-cost capital structure, which includes an appropriate use of debt financing. - To maintain an appropriate blend of revenues between long-term committed contractual relationships and spot market revenues.Committed contractual relationships allow us to plan our operations with more certainty and efficiency. Under spot market work, we work at prevailing market rates and can take advantage of short-term opportunities which may be more profitable under certain circumstances. - To maintain high asset utilization, which leads to increased revenues and leverage of direct and overhead costs, while also ensuring that increased maintenance resulting from high utilization does not interfere with customer performance requirements or jeopardize safety. - To deliver equipment and services to our customers safely. - To secure adequate sources of supplies of certain high-demand raw materials used in our operations, both in order to conduct our operations and to enhance our competitive position. - To maintain and selectively increase market share. - To maximize stockholder return by optimizing the balance between cash invested in the Company’s productive assets, the payment of dividends to stockholders, and the repurchase of our common stock on the open market. - To align the interests of our management and stockholders. In assessing the outcomes of these strategies and RPC’s financial condition and operating performance, management generally reviews periodic forecast data, monthly actual results, and other similar information.We also consider trends related to certain key financial data, including revenues, utilization of our equipment and personnel, maintenance and repair expenses, pricing for our services and equipment, profit margins, selling, general and administrative expenses, cash flows and the return on our invested capital.We continuously monitor factors that impact the level of current and expected customer activity levels, such as the price of oil and natural gas, changes in pricing for our services and equipment and utilization of our equipment and personnel.Our financial results are affected by geopolitical factors such as political instability in the petroleum-producing regions of the world, overall economic conditions and weather in the United States, the prices of oil and natural gas, and our customers’ drilling and production activities. Current industry conditions are characterized by natural gas prices which have gradually increased following declines in 2011 and the first two quarters of 2012, but which remain too low to encourage natural gas drilling activity in the U.S. domestic market.In the first quarter of 2013, U.S. natural gas drilling activity wasat its lowest level since the second quarter of 1999.Furthermore, U.S. natural gas production reached historical highs during the fourth quarter of 2012, in spite of declining natural gas drilling activity.We believe that further near-term negative impacts of high natural gas production will be minimal, because during the first quarter of 2013 natural gas drilling has declined to less than 25 percent of total U.S. domestic drilling activity.However, we also believe that this condition decreases the possibility that our customers’ natural gas-directed drilling activities will increase significantly in the near term. The price of oil did not fluctuate significantly during 2012, but has remained high enough to encourage our customers to continue conducting oil-directed drilling activities.During the first quarter of 2013, the price of oil has increased compared to the fourth quarter of 2012.The consistently high price of oil over the past two years and the price increase during the first quarter of 2013 have positive implications for RPC’s activity levels in 2013.RPC has operations in most of the areas in which drilling activity is directed towards oil, and we increased our presence in these areas during 2012.The average U.S. rig count increased by two percent during 2012.During the first quarter of 2013, the rig count was approximately 12 percent lower than the first quarter of 2012 and three percent lower than the fourth quarter of 2012.The rig count during the first quarter of 2013 is approximately 13 percent lower than the peak rig count attained during the prior U.S. drilling cycle improvement, which occurred during the third quarter of 2008.The U.S. domestic rig count may increase during 2013, but any increases are likely to be modest due to weak natural gas prices and high natural gas production from existing wells. 17 In addition to the overall rig count, the Company also monitors the number of horizontal and directional wells drilled in the U.S. domestic market, because this type of well is more service-intensive than a vertical oil or gas well, thus requiring more of the Company’s services provided for a longer period of time.The number of horizontal and directional wells drilled in the United States increased by approximately five percent in 2012, and was 71 percent of total wells drilled during the year.During the first part of 2013, the percentage of horizontal and directional wells drilled as a percentage of total wells was approximately 75 percent.In addition, the percentage of wells drilled for oil increased during 2012, and we believe that this percentage will increase in 2013 due to the continued high price of oil and the low price and high production levels of natural gas.During 2012, a combination of relatively flat activity levels, a shift towards less service-intensive drilling and completion activities, and a larger U.S. domestic fleet of revenue-producing equipment negatively impacted demand and pricing for the Company’s services.These negative impacts were most pronounced in the Company’s pressure pumping service line, which is highly utilized in unconventional completion work, and is a service line which has seen a significant increase in the overall fleet of revenue-producing equipment during the last several years.During the past several years, a number of our customers entered into contractual relationships with us to provide services to support their drilling and completion programs.Such arrangements have been advantageous to our customers because of the repetitive nature of this type of activity and their need to have service providers dedicated exclusively to their drilling programs.These arrangements have also positively impacted the Company’s financial results, because they increase the utilization of our revenue-producing equipment and allow us to conduct our operations more efficiently. A number of these arrangements expired during 2012 and were not renewed at the same or similar terms due to declining customer activity levels in service-intensive unconventional completion work.We do not expect to enter into additional contractual arrangements with such terms during 2013. The Company’s response to the operating environment during 2012 has been to curtail our purchases of revenue-producing equipment.We have also relocated selected fleets of equipment from areas of declining activity to oilfield basins with higher activity levels.In each of these situations, we had existing operational locations in these oilfield basins, so these relocations were accomplished with minimal inefficiencies.Cash flows from operating activities as well as borrowings under our revolving credit facility have been sufficient to fund the Company’s lower capital expenditures which decreased to $328.9 million in 2012 compared to $416.4 million in 2011. The Company has a syndicated revolving credit facility in order to maintain sufficient liquidity to fund its capital expenditure and other funding requirements. Revenues during 2012 totalled $1.9 billion, an increase of 7.5 percent compared to 2011. Cost of revenues increased $113.2 million in 2012 compared to the prior year due to the variable nature of many of these expenses and was approximately 57 percent of revenues in 2012compared to 55 percent of revenues in 2011. Selling, general and administrative expenses as a percentage of revenues increased approximately 0.6 percentage points in 2012 compared to 2011. Income before income taxes was $442.6 million in 2012 compared to $478.8 million in the prior year.The effective tax rate for 2012 was 38.0 percent compared to 38.1 percent in the prior year.Diluted earnings per share were $1.27 in 2012 compared to $1.35 for the prior year. Cash flows from operating activities were $559.9 million in 2012 and $386.0 million in 2011, and cash and cash equivalents were $14.2 million at December 31, 2012, an increase of $6.8 million compared to December 31, 2011.As of December 31, 2012, there was $107.0 million in outstanding borrowings under our credit facility. Outlook Drilling activity in the U.S. domestic oilfields, as measured by the rotary drilling rig count, reached a recent cyclical peak of 2,031 during the third quarter of 2008.The global recession that began during the fourth quarter of 2007 precipitated the steepest annualized rig count decline in U.S. domestic oilfield history.From the third quarter of 2008 to the second quarter of 2009, the U.S. domestic rig count dropped almost 57 percent, reaching a trough of 876 in June 2009.Between its cyclical trough in the second quarter of 2009 and the fourth quarter of 2011, U.S. domestic drilling activity increased by approximately 129 percent, before declining during the remainder of 2011 and throughout 2012.Unconventional activity as a percentage of total oilfield activity has grown steadily over the past several years and was 71 percent of total wells drilled during 2012.Early in the first quarter of 2013, unconventional drillingrepresented 75 percent of total U.S. domestic drilling activity. 18 The current and projected prices of oil and natural gas are important catalysts for U.S. domestic drilling activity.The price of natural gas declined steadily during 2011 and the first quarter of 2012.Although the price of natural gas began to recover during the third and fourth quarters of 2012 and the first quarter of 2013, its price remains too low to encourage drilling in the service-intensive natural gas resource shale plays in the U.S. domestic market.The price of natural gas liquids has become an increasingly important determinant of our customers’ activities, since its sales comprise a large part of our customers’ revenues, and it is produced in many of the shale resource plays that also produce oil.During 2012, the average price of benchmark natural gas liquids was 31.4 percent lower than in the prior year, and it declined an additional 16.0 percent early in the first quarter of 2013.These trends have negative implications for our near-term activity levels, since the recent decline in domestic drilling activity is due to declines in natural gas-directed drilling.On the other hand, the average price of oil remained high during 2012, and has risen early in the first quarter of 2013.The high price of oil should continue to have a positive impact on our customers’ activity levels and our financial results, since there are a number of significant U.S. domestic shale resource plays which produce oil and petroleum liquids, and RPC has operational locations and revenue-producing equipment in these locations. The effect of these trends is evident in the current composition of the U.S. domestic rig count, approximately 75 percent of which was directed towards oil during the first quarter of 2013.We believe that the trend of an increased percentage of oil-directed drilling and a decreased percentage of gas-directed drilling will continue in the near term.We believe that this trend will continue due to continued low prices for natural gas, as well as high production from existing natural gas wells.We do not believe that the overall rig count will increase significantly during 2013 unless the price of natural gas increases significantly. We continue to monitor the market for our services and the competitive environment in 2013.We are concerned about the continued low price of natural gas and natural gas liquids, and the fact that the high cost of completing wells in many unconventional shale plays will discourage our customers from conducting drilling and completion activities in these areas until these commodity prices improve.We also monitor the competitive environment because the high historical financial returns and favorable long-term outlook for our industry continue have attracted new entrants and encouraged existing service companies to purchase additional revenue-producing equipment.Although these catalysts for increased competitive pressures began to subside during 2012, we believe that there is an excessive service capacity in the U.S. domestic market at the present time, given the current level and composition of drilling and completion activities.Because of these concerns, we anticipate that our equipment purchases will be lower in 2013 than in 2012.Our consistent response to the industry’s potential uncertainty is to maintain sufficient liquidity and a conservative capital structure and monitor our discretionary spending.Although we have used our bank credit facility to finance our expansion, we will continue to maintain a conservative financial structure by industry standards.Based on current industry conditions, we believe that the Company’s consolidated revenues will increase moderately in 2013 compared to 2012 and financial performance in the period will also improve moderately. 19 Results of Operations Years Ended December 31, (in thousands except per share amounts and industry data) Consolidated revenues $ $ $ Revenues by business segment: Technical $ $ $ Support Consolidated operating profit $ $ $ Operating profit by business segment: Technical $ $ $ Support Corporate expenses ) ) ) (Loss) gain on disposition of assets, net ) ) Net income $ $ $ Earnings per share — diluted $ $ $ Percentage of cost of revenues to revenues 57
